Mr. Presiding Justice Adams delivered the opinion of the court. Appellants, by the very terms of the bond, became liable to pay interest on the amount of the decree of February 23, 1898, from that date, in the event that Monson should not prosecute his appeal with effect, and the evidence is that he did not prosecute his appeal with effect, but that the decree appealed from was affirmed. It is not alleged in appellants’ plea that they have paid the interest, nor is it so claimed by their counsel. Appellants’ counsel, relying on certain decisions to the effect that the interest on a debt is payable before any part of the principal, contend that the interest “ was paid by and out of the proceeds of the master’s sale.” Counsel assume that the master applied the proceeds of the sale first to the interest. But the master’s report was not put in evidence, and the decree confirming that report, which was put in evidence by appellants, and which is certainly binding on appellant Monson, who was a party defendant to the cause in which the decree was rendered, recites that it appears from the master’s report that the interest has not been paid, and decrees its payment by the defendants in the cause. As before stated, the decree is'binding on appellant Monson, he being a party defendant in the cause. The plea relied on is a joint, plea of the appellants and the assignments of error are joint. The plea being joint, it was incumbent on appellants to prove the defense set up by the plea as to both of them. But in this they failed as to Monson, who is bound by the decree and can not collaterally attack it. Having failed to prove the plea as against Monson, it can not be held proved as to the other appellant. 1 Chitty on PL, 5th Am. Ed., star p. 482. The same is true as to the joint assignment of errors. 2 Ency. of PL & Pr. 933. We do not regard as in point the decisions cited by appellants’ counsel in support of their contention to the effect that the court was legally bound to first apply the proceeds of the sale, after payment of costs, etc., to the interest. The rule announced in these decisions is for the benefit of the creditor, who is entitled to interest on the whole principal until such time as a payment shall exceed all interest due, and is not at all for the benefit of the debtor. There is also another rule for the benefit of the creditor, viz.: When a debtor, owing two debts to his creditors, one secured, the other not, makes a payment without specifically appropriating it to either debt, and the creditor omits to apply it to either, the law will apply it to the unsecured debt. Bowen v. Fridley, 8 Ill. App. 595, and cases cited. In the present case it can not be claimed that there was any appropriation by the debtor; the payment of the interest was secured by the bond in suit, and the court might lawfully apply the proceeds of the sale, after payment of costs, etc., first to the payment -of the principal. Appellants’ propositions, presented as propositions of law, were properly refused. The judgment will be affirmed.